UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1764


RANDY L. THOMAS,

                  Plaintiff - Appellant,

             v.

HELMS, MULLISS, WICKER PLLC; JAMES G. MIDDLEBROOKS; MARK W.
JOHNSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:07-cv-00052-GCM)


Submitted:    November 10, 2008             Decided:   December 11, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se.      Douglas William Ey, Jr.,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy   L.   Thomas     appeals   the   district      court’s    order

denying relief on his Fed. R. Civ. P. 60(b) motion filed in this

42 U.S.C. § 1983 (2006) action.            We have reviewed the record and

find   no   reversible     error.      Accordingly,       we    affirm   for   the

reasons stated by the district court.            Thomas v. Helms, Mulliss,

Wicker PLLC, No. 3:07-cv-00052-GCM (W.D.N.C. June 19, 2008).                   We

dispense    with    oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2